NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 LYNN SMITH,
                                                                  Civ. No. 19-19189
                       Appellant,
                                                                  OPINION
     v.

 ANDREA DOBIN,

                       Appellee.

THOMPSON, U.S.D.J.

                                         INTRODUCTION

          This matter comes before the Court on the Application filed by Appellant Lynn Smith

(“Appellant”) to proceed in forma pauperis, pursuant to 28 U.S.C. § 1915. (ECF No. 1-2.) For

the reasons stated herein, Appellant’s Application is denied.

                                       LEGAL STANDARD

          In considering an application to proceed in forma pauperis, the Court generally conducts

a two-step analysis. See Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). First, the Court

determines whether the plaintiff is eligible to proceed under 28 U.S.C. § 1915(a). To satisfy this

initial inquiry, the litigant must file an application that includes an affidavit of indigence stating

the individual’s total income, assets, and inability to pay filing fees. See § 1915(a)(1); Glenn v.

Hayman, 2007 WL 432974, at *7 (D.N.J. Jan. 30, 2007). Second, the Court determines whether

the complaint should be dismissed. A complaint may be subject to sua sponte dismissal if the

complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks money

damages from defendants who are immune from such relief. See § 1915(e)(2)(B); Roman, 904

F.2d at 194 n.1. As under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “[t]o survive
dismissal, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per

curiam) (citations omitted).

                                          DISCUSSION

       In this case, Appellant has not filed an affidavit of indigence stating her income, assets,

and inability to pay filing fees. See Application to Proceed In Forma Pauperis—Non Prisoner

(AO 239), http://www.njd.uscourts.gov/forms/application-proceed-forma-pauperis-non-prisoner-

ao-239 (last visited Oct. 28, 2019) (providing an appropriate template for the required affidavit).

Instead, Appellant attaches to her Application an image of her bank account balance. (ECF No.

1-2.) Appellant states that she has been evicted from her home and that the Court has “several

times previously granted In Forma Pauperis status when [Appellant] was far less indigent than

she presently is.” (Id.) However, Appellant’s financial situation cannot be assessed properly

without an affidavit as required by § 1915(a). Appellant’s Application therefore fails at step one,

and the Court need not consider step two of the inquiry.

                                         CONCLUSION

       For the foregoing reasons, Appellant’s Application to proceed in forma pauperis is

denied. An appropriate Order will follow.



Date: October 30, 2019
                                                              /s/ Anne E. Thompson  _
                                                              ANNE E. THOMPSON, U.S.D.J.
